         Case 3:20-cv-00604-SRU Document 16 Filed 06/16/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                  :
GRAND APIZZA SHORELINE, INC.                      :       CASE NO. 3:20-CV-00604-SRU
               Plaintiff,                         :
                                                  :
v.                                                :
                                                  :
AJ’S APIZZA, LLC                                  :
                     Defendant.                   :       JUNE 16, 2020
                                                  :

                          SECOND MOTION FOR EXTENSION
                          OF TIME TO PLEAD – ON CONSENT

       In accordance with the provisions of the Federal Rules of Civil Procedure and our

Local Civil Rules, defendant AJ’s Apizza, LLC hereby moves for its second extension of

time from June 17, 2020 until July 10, 2020 within which to file an answer or other

motion addressed to the complaint.

       The undersigned counsel requires this additional time to thoroughly respond to

the facts asserted in the verified complaint and confer again with his client’s

representatives regarding same and ascertain what defenses may be applicable and

whether counterclaims exist. Additionally, the parties hereto through their respective

counsel are still actively discussing the possible resolution of this matter and would like

to continue to explore same prior to incurring substantially more time and expense

responding to the verified complaint. This extension is also sought because the

defendant is still waiting to hear from its carrier whether there is applicable insurance

coverage relating to this action and the still existing difficult logistics due to the COVID-

19 crisis, which makes communicating in person with its representatives more difficult
         Case 3:20-cv-00604-SRU Document 16 Filed 06/16/20 Page 2 of 3



and time consuming, one of whom was recently hospitalized, though not due to COVID-

19 concerns. It is thus respectfully submitted that good cause, therefore, exists for the

granting of this motion.

       The undersigned counsel has contacted plaintiff’s counsel about this requested

extension of time and has obtained plaintiff’s counsel’s consent to the motion.

       Defendant AJ’s Apizza, LLC has filed one previous motion for an extension of

time with respect to the subject time limitations to respond to the complaint and pending

motion and intends to respond to said motion timely but needs more time to respond to

the complaint.

                                                        AJ’s APIZZA, LLC

                                                 By:           /s/ David C. Pite
                                                        David C. Pite ct03495
                                                        Pite Law Office LLC
                                                        1948 Chapel Street
                                                        New Haven, CT 06515
                                                        (203) 782-0503 Tel.
                                                        (203) 389-8344 Fax
                                                        pite@snet.net
         Case 3:20-cv-00604-SRU Document 16 Filed 06/16/20 Page 3 of 3



                               CERTIFICATION OF SERVICE

       I hereby certify that on June 16, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System. I

also certify that a copy was served this date on counsel for plaintiff Grand Apizza

Shoreline, Inc., Fatima Lahnin, Esq. and Damian K. Gunningsmith, Esq., Carmody

Torrance Sandak & Hennessey, 195 Church Street, New Haven, CT 065109-1950,

flahnin@carmodylaw.com and dgunningsmith@carmodylaw.com, by email and first

class mail, postage prepaid.


                                                          /s/ David C. Pite
                                                    David C. Pite ct03495
